This case is here on writ of error from the Circuit Court of Hendry County and involves in the main *Page 253 
a decision as to whether or not Senate Bill No. 63 (Chapter 16075, Acts of 1933) is constitutional. Since this case was decided by the circuit judge in favor of the constitutionality of the Act in question, this Court in the cases of State,ex rel. Buckwalter v. Lakeland, 112 Fla. 200, 150 Sou. Rep. 508 (opinion filed October 3, 1933), and State, ex rel. W. O. W. v. Halifax Hospital Dist., 112 Fla. 223, 150 Sou. Rep. 517 (opinion filed October 3, 1933), has adjudged that said Chapter 16075, Acts of 1933, is unconstitutional as violative of Section 10 of Article I of the Constitution of the United States, as well as Section 17 of the Bill of Rights of the Constitution of Florida, thereby rendering the decision of the Circuit Judge contrary to the decision of this Court in the cited cases.
On the authority of the recent decisions of this Court just referred to the judgment of the Circuit Court herein is reversed and the cause remanded for appropriate proceedings according to law not inconsistent with the holding of this opinion.
Reversed and remanded.
WHITFIELD, BUFORD and TERRELL, J. J., concur.